Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This is in response to applicant’s amendment/response filed on 03/08/2022, which has been entered and made of record.  Claims 1-4, 6, 8-17, 19-20, 22-32 are pending in the application. 
As an initial matter, the rejection under 35 USC 101 for claim 19, 20, 22-28 has been withdrawn in view of applicant's amendments.

Response to Arguments
Applicant’s arguments on 03/08/2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8-17, 19-20, 22-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 1, 11 and 19, applicant added “intersections of one or more rays with one or more voxels to be counted”. The new feature is not described in the applicant’s specification. The closest examiner can find is “a number of exit intersections with an object is greater than a number of entry intersections with said object” in paragraph 0052. However, there is no mention of “voxels” in the whole specification, lees than any suggestion of counting the intersection of rays with voxels.
Dependent claims are also rejected because of their respective dependencies.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-10, 19-20, 22-26, 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nvidia (NVIDIA PhysX SDK 3.4.0 Documentation, Spatial Queries,  https://web.archive.org/web/20171204144909/http://docs.nvidia.com/gameworks/content/gameworkslibrary/physx/guide/Manual/SpatialQueries.html, 12/04/2017) in view of Hu et al. (US Pub 2012/0054195 A1) and Majercik, Alexander, et al. ("A ray-box intersection algorithm and efficient dynamic voxel rendering." Journal of Computer Graphics Techniques Vol 7.3 (09/20/2018): 66-81.)

As to claim 1, Nvidia discloses a processor comprising: one or more circuits to cause intersections of one or more rays with one or more (Nvidia, “one for querying against sets of arbitraryAABBs” “raycasts, sweeps, and overlap queries against those bounds.” “A query against a PxSpatialIndex structure will result in a callback for each AABB hit by the query, allowing filtering or precise intersection as desired. The methods in the PxGeometryQuery class can be used to perform these intersection tests.” And the example codes. Nvidia’s PhysX was a well-known GPU at the time of invention.)
Nvidia does not explicitly disclose wherein the number of intersections indicate whether corresponding data points in the first set of data points satisfy the query.
Hu teaches wherein the number of intersections indicate whether corresponding data points in the first set of data points satisfy the query (Hu, ¶0034-0036, Fig. 4C, ¶0036, “FIG. 4C illustrates a ray-casting type method of determining if the data point C is contained within the query window B. A horizontal line segment D (or an MBR D) is described between the data point C and a query window index boundary point lying on an outer boundary of the query window index structure. A determination is made as to how many times the line segment intersects a polygon edge. According to the even-odd rule using in ray-casting for determining whether a point lies within or outside a polygon, if the number of intersections is odd, the point C is inside the query window B and the spatial data index MBR A lies within the query window B. If the number of intersections is even, the point C is outside the query window B and the spatial data index MBR A lies outside the query window B.” It is obvious for one of ordinary skill in the art to understand the even-odd rule is same as the exit-entry rule of the claim. In Fig. 4C, when the number of intersections is odd, there is more exit intersections than entry intersections.).
Nvidia and Hu are considered to be analogous art because all pertain to spatial queries. It would have been obvious before the effective filing date of the claimed invention to have modified Nvidia with the features of “wherein the number of intersections indicate whether corresponding data points in the first set of data points satisfy the query” as taught by Hu. The suggestion/motivation would have been because it can be compared to a spatial data index to determine a spatial relationship between the query window and the spatial index data (Hu, ¶0034).
Nvidia does not explicitly discloses voxels. 
  Majercik teaches ray voxel intersection (Majercik, abstract, “The core of this method is a new algorithm for computing the intersection point and normal of a 3D ray with an arbitrarily oriented 3D box, which also has non-rendering applications in GPU physics, such as ray casting and particle collision detection.” Page 67, “AABox and OBox for direct ray tracing of massive dynamic voxel models” Page 68, “Our ray-box algorithm is also suitable for solving the other problems listed above with large numbers of potentially-oriented boxes on a GPU. Note that most of those are not rendering applications” page 72, “The AABB of large voxels”).
Nvidia, Hu and Majercik are considered to be analogous art because all pertain to spatial data structure. It would have been obvious before the effective filing date of the claimed invention to have modified Nvidia with the features of “ray voxel intersection” as taught by Majercik. The suggestion/motivation would have been because Majercik’s ray-box algorithm is also suitable for solving the other problems with large numbers of potentially-oriented boxes on a GPU (Majercik, page 68).

As to claim 2, claim 1 is incorporated and the combination of Nvidia, Hu and Majercik teaches the one or more circuits is further to calculate the one or more voxels by generating, for each data point of a first set of data points, an voxel centered on a respective data point, the voxel having a shape that matches a search space in which a spatial query relative to a location is performed to determine whether data points in the first set of data points satisfy the spatial query (Nvidia, “A query against a PxSpatialIndex structure will result in a callback for each AABB hit by the query, allowing filtering or precise intersection as desired.” “Sphere& s = static_cast<Sphere&>(item)” “the ray hit the sphere's AABB, now we do a ray-sphere intersection test to find out if the ray hit the sphere” AABB is axis-aligned bounding box and would be the object matches a search space. Hu, ¶0005, “objects (shapes, lines and points) are grouped using minimum bounding rectangles (MBR).”” The index is stored as a set of node entries, with each entry storing coordinates of its associated MBR as well as an identifier that links the MBR to at least one child node.” Hu, ¶0034-0036, Fig. 4C, ¶0036, “FIG. 4C illustrates a ray-casting type method of determining if the data point C is contained within the query window B. A horizontal line segment D (or an MBR D) is described between the data point C and a query window index boundary point lying on an outer boundary of the query window index structure. A determination is made as to how many times the line segment intersects a polygon edge. According to the even-odd rule using in ray-casting for determining whether a point lies within or outside a polygon, if the number of intersections is odd, the point C is inside the query window B and the spatial data index MBR A lies within the query window B. If the number of intersections is even, the point C is outside the query window B and the spatial data index MBR A lies outside the query window B.”)

As to claim 3, claim 2 is incorporated and the combination of Nvidia, Hu and Majercik teaches a result data point in the first set of data points of the spatial query is determined based on the counted intersections; and the result data point is determined to be in the search space of the spatial query based at least in part on detection of an exit of a ray of the one or more rays from a voxel associated with the result data point (Nvidia, “A query against a PxSpatialIndex structure will result in a callback for each AABB hit by the query, allowing filtering or precise intersection as desired. The methods in the PxGeometryQuery class can be used to perform these intersection tests.” Hu, Fig. 4C, ¶0034-0036)

As to claim 4, claim 2 is incorporated and the combination of Nvidia, Hu and Majercik teaches the ray is projected from the location; and the ray is projected a distance of at least a greatest dimension of a search space (Nvidia, “the ray hit the sphere's AABB, now we do a ray-sphere intersection test to find out if the ray hit the sphere” “if the raycast hit and it's closer than what we had before, shrink the maximum length of the raycast” Hu, ¶0032, ¶0038) 

As to claim 6, claim 2 is incorporated and the combination of Nvidia, Hu and Majercik teaches the spatial query identifies a second set of data points within a point-symmetric search space centered on the location (Nvidia, “A query against a PxSpatialIndex structure will result in a callback for each AABB hit by the query, allowing filtering or precise intersection as desired.” AABB is a point-symmetric search space. Hu, ¶0024-0026, MBRs are also point-symmetric search space.)

As to claim 8, claim 2 is incorporated and the combination of Nvidia, Hu and Majercik teaches the spatial query identifies data points within the search space; the search space is symmetric around the location (Nvidia, “A query against a PxSpatialIndex structure will result in a callback for each AABB hit by the query, allowing filtering or precise intersection as desired.” AABB is a point-symmetric search space. Hu, ¶0024-0026, MBRs are also point-symmetric search space. Hu, ¶0005, “Common spatial indexing methods include an R-tree. In an R-tree, objects (shapes, lines and points) are grouped using minimum bounding rectangles (MBR).”)

As to claim 9, claim 1 is incorporated and the combination of Nvidia, Hu and Majercik teaches each voxel of the one or more voxels is centered on a data point in the first set of data points (Nvidia, “Sphere& s = static_cast<Sphere&>(item);” “the ray hit the sphere's AABB, now we do a ray-sphere intersection test to find out if the ray hit the sphere” Centered on a bounding box is obvious choice for one of ordinary skill in the art. Majercik, page 72, sphereCenter.),

As to claim 10, claim 1 is incorporated and the combination of Nvidia, Hu and Majercik teaches the processor is a graphics processing unit that includes ray-tracing acceleration hardware; and the ray-tracing acceleration hardware is used to trace the one or more rays (Nvidia, “one for querying against sets of arbitraryAABBs” “raycasts, sweeps, and overlap queries against those bounds.” “A query against a PxSpatialIndex structure will result in a callback for each AABB hit by the query, allowing filtering or precise intersection as desired. The methods in the PxGeometryQuery class can be used to perform these intersection tests.” and the example codes. Nvidia’s PhysX was a well-known GPU at the time of invention with ray-tracing acceleration hardware.).

As to claim 19, the combination of Nvidia, Hu and Majercik discloses a method comprising: using a processor comprising one or more circuits to cause intersections of one or more rays with one or more voxels to be counted (See claim 1 for detailed analysis.).

As to claim 20, claim 19 is incorporated and the combination of Nvidia, Hu and Majercik teaches each of the one or more voxels has a shape that matches a shape of a search area in which a spatial query relative to a point of interest is performed to determine whether spatial data points in a set of spatial data points corresponding to the one or more voxels are within the search area (See claim 2 for detailed analysis.).

As to claim 22, claim 20 is incorporated and the combination of Nvidia, Hu and Majercik teaches the search area is defined in a space of two or more dimensions (Hu, ¶0038, “Unlike two-dimensional MBRs, a three-dimensional MBB may include disconnected regions.”)

As to claim 23, claim 20 is incorporated and the combination of Nvidia, Hu and Majercik teaches the search area has a point of symmetry such that every point on a surface of the search area has a matching point equidistant from the point of symmetry but in an opposite direction (Nvidia, “A query against a PxSpatialIndex structure will result in a callback for each AABB hit by the query, allowing filtering or precise intersection as desired.” AABB is a point-symmetric search space. Hu, ¶0024-0026, MBRs are also point-symmetric search space. Hu, ¶0005, “Common spatial indexing methods include an R-tree. In an R-tree, objects (shapes, lines and points) are grouped using minimum bounding rectangles (MBR).”)

As to claim 24, claim 19 is incorporated and the combination of Nvidia, Hu and Majercik teaches the one or more rays and the one or more voxels are modeled by a graphic processing unit that performs a ray-tracing operation to determine the intersections (Nvidia, “A query against a PxSpatialIndex structure will result in a callback for each AABB hit by the query, allowing filtering or precise intersection as desired.” AABB is a point-symmetric search space. Hu, ¶0024-0026, MBRs are also point-symmetric search space. Hu, ¶0005, “Common spatial indexing methods include an R-tree. In an R-tree, objects (shapes, lines and points) are grouped using minimum bounding rectangles (MBR).” Majercik, Page 67.)

As to claim 25, claim 20 is incorporated and the combination of Nvidia, Hu and Majercik teaches the search area exhibits central symmetry around the point of interest (Nvidia, “A query against a PxSpatialIndex structure will result in a callback for each AABB hit by the query, allowing filtering or precise intersection as desired.” AABB is a point-symmetric search space. Hu, ¶0024-0026, MBRs are also point-symmetric search space. Hu, ¶0005, “Common spatial indexing methods include an R-tree. In an R-tree, objects (shapes, lines and points) are grouped using minimum bounding rectangles (MBR).”)

As to claim 26, claim 20 is incorporated and the combination of Nvidia, Hu and Majercik teaches wherein, for each voxel of the one or more voxels, a point of symmetry object is located at a respective spatial data point of the set of spatial data points (Nvidia, “A query against a PxSpatialIndex structure will result in a callback for each AABB hit by the query, allowing filtering or precise intersection as desired.” AABB is a point-symmetric search space. Hu, ¶0024-0026, MBRs are also point-symmetric search space. Hu, ¶0005, “Common spatial indexing methods include an R-tree. In an R-tree, objects (shapes, lines and points) are grouped using minimum bounding rectangles (MBR).”)

As to claim 28, claim 19 is incorporated and the combination of Nvidia, Hu and Majercik teaches obtaining a request to locate a second point of interest within a threshold distance of a location; generating a voxel of the one or more voxels based at least in part on the second point of interest; and indicating, to a requester, that the second point of interest is within the threshold distance based at least in part on a ray of the one or more rays exiting the voxel of the one or more voxels (Nvidia, “A query against a PxSpatialIndex structure will result in a callback for each AABB hit by the query, allowing filtering or precise intersection as desired.” AABB is a point-symmetric search space. “// if the raycast hit and it's closer than what we had before, shrink the maximum length of the raycast” Hu, ¶0024-0026, MBRs are also point-symmetric search space.).

As to claim 29, claim 20 is incorporated and the combination of Nvidia, Hu and Majercik teaches the point of interest is distinct in spatial position from each spatial data point in the set of spatial data points (Nvidia, “A query against a PxSpatialIndex structure will result in a callback for each AABB hit by the query, allowing filtering or precise intersection as desired.” “Sphere& s = static_cast<Sphere&>(item)” “the ray hit the sphere's AABB, now we do a ray-sphere intersection test to find out if the ray hit the sphere” AABB is axis-aligned bounding box and would be the object matches a search space. Hu, ¶0005, “objects (shapes, lines and points) are grouped using minimum bounding rectangles (MBR).”” The index is stored as a set of node entries, with each entry storing coordinates of its associated MBR as well as an identifier that links the MBR to at least one child node.” Hu, ¶0034-0036, Fig. 4C, ¶0036, “FIG. 4C illustrates a ray-casting type method of determining if the data point C is contained within the query window B. A horizontal line segment D (or an MBR D) is described between the data point C and a query window index boundary point lying on an outer boundary of the query window index structure. A determination is made as to how many times the line segment intersects a polygon edge. According to the even-odd rule using in ray-casting for determining whether a point lies within or outside a polygon, if the number of intersections is odd, the point C is inside the query window B and the spatial data index MBR A lies within the query window B. If the number of intersections is even, the point C is outside the query window B and the spatial data index MBR A lies outside the query window B.” Hu. Fig. 4C.)

As to claim 30, claim 1 is incorporated and the combination of Nvidia, Hu and Majercik teaches the counted intersections indicate a result of a spatial query relative to a point of interest from which the one or more rays is projected (Nvidia, “A query against a PxSpatialIndex structure will result in a callback for each AABB hit by the query, allowing filtering or precise intersection as desired.” “Sphere& s = static_cast<Sphere&>(item)” “the ray hit the sphere's AABB, now we do a ray-sphere intersection test to find out if the ray hit the sphere” AABB is axis-aligned bounding box and would be the object matches a search space. Hu, ¶0005, “objects (shapes, lines and points) are grouped using minimum bounding rectangles (MBR).”” The index is stored as a set of node entries, with each entry storing coordinates of its associated MBR as well as an identifier that links the MBR to at least one child node.” Hu, ¶0034-0036, Fig. 4C, ¶0036, “FIG. 4C illustrates a ray-casting type method of determining if the data point C is contained within the query window B. A horizontal line segment D (or an MBR D) is described between the data point C and a query window index boundary point lying on an outer boundary of the query window index structure. A determination is made as to how many times the line segment intersects a polygon edge. According to the even-odd rule using in ray-casting for determining whether a point lies within or outside a polygon, if the number of intersections is odd, the point C is inside the query window B and the spatial data index MBR A lies within the query window B. If the number of intersections is even, the point C is outside the query window B and the spatial data index MBR A lies outside the query window B.” Hu. Fig. 4C. Makercik, Page 67, “AABox and OBox for direct ray tracing of massive dynamic voxel models”).

As to claim 31, claim 1 is incorporated and the combination of Nvidia, Hu and Majercik teaches the one or more circuits is further to perform the spatial query by determining one or more data points respectively enclosed by the one or more voxels to be within a bounded search space including the point of interest, the determination based, at least in part, on the counted intersections (Nvidia, “A query against a PxSpatialIndex structure will result in a callback for each AABB hit by the query, allowing filtering or precise intersection as desired.” “Sphere& s = static_cast<Sphere&>(item)” “the ray hit the sphere's AABB, now we do a ray-sphere intersection test to find out if the ray hit the sphere” AABB is axis-aligned bounding box and would be the object matches a search space. Hu, ¶0005, “objects (shapes, lines and points) are grouped using minimum bounding rectangles (MBR).”” The index is stored as a set of node entries, with each entry storing coordinates of its associated MBR as well as an identifier that links the MBR to at least one child node.” Hu, ¶0034-0036, Fig. 4C, ¶0036, “FIG. 4C illustrates a ray-casting type method of determining if the data point C is contained within the query window B. A horizontal line segment D (or an MBR D) is described between the data point C and a query window index boundary point lying on an outer boundary of the query window index structure. A determination is made as to how many times the line segment intersects a polygon edge. According to the even-odd rule using in ray-casting for determining whether a point lies within or outside a polygon, if the number of intersections is odd, the point C is inside the query window B and the spatial data index MBR A lies within the query window B. If the number of intersections is even, the point C is outside the query window B and the spatial data index MBR A lies outside the query window B.” Hu. Fig. 4C. Makercik, Page 67, “AABox and OBox for direct ray tracing of massive dynamic voxel models”).

As to claim 32, claim 1 is incorporated and the combination of Nvidia, Hu and Majercik teaches the counted intersections include a number of intersections that exit the one or more voxels (Nvidia, “A query against a PxSpatialIndex structure will result in a callback for each AABB hit by the query, allowing filtering or precise intersection as desired.” “Sphere& s = static_cast<Sphere&>(item)” “the ray hit the sphere's AABB, now we do a ray-sphere intersection test to find out if the ray hit the sphere” AABB is axis-aligned bounding box and would be the object matches a search space. Hu, ¶0005, “objects (shapes, lines and points) are grouped using minimum bounding rectangles (MBR).”” The index is stored as a set of node entries, with each entry storing coordinates of its associated MBR as well as an identifier that links the MBR to at least one child node.” Hu, ¶0034-0036, Fig. 4C, ¶0036, “FIG. 4C illustrates a ray-casting type method of determining if the data point C is contained within the query window B. A horizontal line segment D (or an MBR D) is described between the data point C and a query window index boundary point lying on an outer boundary of the query window index structure. A determination is made as to how many times the line segment intersects a polygon edge. According to the even-odd rule using in ray-casting for determining whether a point lies within or outside a polygon, if the number of intersections is odd, the point C is inside the query window B and the spatial data index MBR A lies within the query window B. If the number of intersections is even, the point C is outside the query window B and the spatial data index MBR A lies outside the query window B.” Hu, ¶0034-0036, Fig. 4C, ¶0036, “FIG. 4C illustrates a ray-casting type method of determining if the data point C is contained within the query window B. A horizontal line segment D (or an MBR D) is described between the data point C and a query window index boundary point lying on an outer boundary of the query window index structure. A determination is made as to how many times the line segment intersects a polygon edge. According to the even-odd rule using in ray-casting for determining whether a point lies within or outside a polygon, if the number of intersections is odd, the point C is inside the query window B and the spatial data index MBR A lies within the query window B. If the number of intersections is even, the point C is outside the query window B and the spatial data index MBR A lies outside the query window B.” It is obvious for one of ordinary skill in the art to understand the even-odd rule is same as the exit-entry rule of the claim. In Fig. 4C, when the number of intersections is odd, there is more exit intersections than entry intersections. Makercik, Page 67, “AABox and OBox for direct ray tracing of massive dynamic voxel models”).


Claims 11-17, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nvidia (NVIDIA PhysX SDK 3.4.0 Documentation, Spatial Queries,  https://web.archive.org/web/20171204144909/http://docs.nvidia.com/gameworks/content/gameworkslibrary/physx/guide/Manual/SpatialQueries.html, 12/04/2017) in view of Hu et al. (US Pub 2012/0054195 A1), Majercik, Alexander, et al. ("A ray-box intersection algorithm and efficient dynamic voxel rendering." Journal of Computer Graphics Techniques Vol 7.3 (09/20/2018): 66-81.) and Chia et al. (US Pub 2019/0378340 A1).

As to claim 11, Nvidia discloses a system, comprising one or more processors and memory to store executable instructions that, as a result of being executed by the one or more processors, cause the system to count intersections of one or more rays with one or more (Nvidia, “one for querying against sets of arbitraryAABBs” “raycasts, sweeps, and overlap queries against those bounds.” “A query against a PxSpatialIndex structure will result in a callback for each AABB hit by the query, allowing filtering or precise intersection as desired. The methods in the PxGeometryQuery class can be used to perform these intersection tests.” And the example codes. Nvidia’s PhysX was a well-known GPU at the time of invention.). 
Nvidia does not explicitly discloses the determination made based at least in part on a number of intersections associated with each data point of the data points; wherein the system is part of an autonomous vehicle; and the point of interest is a location of the autonomous vehicle.
However, Nvidia teaches “Applications commonly need to efficiently query volumes in space or trace rays or moving objects through space to determine what might be there.” Thus it is obvious to use PhysX on an autonomous vehicle.
Hu teaches the determination made based at least in part on a number of intersections associated with each data point of the data points (Hu, ¶0034-0036, Fig. 4C, ¶0036, “FIG. 4C illustrates a ray-casting type method of determining if the data point C is contained within the query window B. A horizontal line segment D (or an MBR D) is described between the data point C and a query window index boundary point lying on an outer boundary of the query window index structure. A determination is made as to how many times the line segment intersects a polygon edge. According to the even-odd rule using in ray-casting for determining whether a point lies within or outside a polygon, if the number of intersections is odd, the point C is inside the query window B and the spatial data index MBR A lies within the query window B. If the number of intersections is even, the point C is outside the query window B and the spatial data index MBR A lies outside the query window B.” It is obvious for one of ordinary skill in the art to understand the even-odd rule is same as the exit-entry rule of the claim. In Fig. 4C, when the number of intersections is odd, there is more exit intersections than entry intersections.)
Nvidia and Hu are considered to be analogous art because all pertain to spatial queries. It would have been obvious before the effective filing date of the claimed invention to have modified Nvidia with the features of “the determination made based at least in part on a number of intersections associated with each data point of the data points” as taught by Hu. The suggestion/motivation would have been because it can be compared to a spatial data index to determine a spatial relationship between the query window and the spatial index data (Hu, ¶0034).
Nvidia does not explicitly discloses voxels. 
Majercik teaches ray voxel intersection (Majercik, abstract, “The core of this method is a new algorithm for computing the intersection point and normal of a 3D ray with an arbitrarily oriented 3D box, which also has non-rendering applications in GPU physics, such as ray casting and particle collision detection.” Page 67, “AABox and OBox for direct ray tracing of massive dynamic voxel models” Page 68, “Our ray-box algorithm is also suitable for solving the other problems listed above with large numbers of potentially-oriented boxes on a GPU. Note that most of those are not rendering applications” page 72, “The AABB of large voxels”).
Nvidia, Hu and Majercik are considered to be analogous art because all pertain to spatial data structure. It would have been obvious before the effective filing date of the claimed invention to have modified Nvidia with the features of “ray voxel intersection” as taught by Majercik. The suggestion/motivation would have been because Majercik’s ray-box algorithm is also suitable for solving the other problems with large numbers of potentially-oriented boxes on a GPU (Majercik, page 68).

Chia teaches wherein the system is part of an autonomous vehicle; and the point of interest is a location of the autonomous vehicle (Chia, ¶0008, “a converter for converting input into a spatial query to solve, wherein the parser isolates translational constraints and rotational constraints from the spatial query;” ¶0022, “Researchers developing autonomous vehicle sensors and algorithms, who are using a synthetics service for experiment generation, may need to place obstacles or create other tests for the systems being developed. For example, in a virtual experiment in which an autonomous vehicle is to be driven through a synthetic city environment to test sensor configurations and algorithms, large numbers of object poses must be specified. Poses include 3D location and 3D orientation (rotations), giving six degrees (6D) of freedom.”).
Nvidia, Hu, Majercik and Chia are considered to be analogous art because all pertain to spatial queries. It would have been obvious before the effective filing date of the claimed invention to have modified Nvidia with the features of “wherein the system is part of an autonomous vehicle; and the point of interest is a location of the autonomous vehicle” as taught by Chia. The suggestion/motivation would have been in order to articulate objects within virtual environments (Chia, ¶0022).

As to claim 12, claim 11 is incorporated and the combination of Nvidia, Hu, Majercik and Chi teaches an individual voxel of the one or more voxels represents a respective data point of a set of data points; the individual voxel is centered on the respective data point; and the individual voxel has a shape that matches a shape of a search region in which a spatial query relative to a location of the autonomous vehicle is performed to identify whether the respective data point is within the search region (Nvidia, “Applications commonly need to efficiently query volumes in space or trace rays or moving objects through space to determine what might be there.” “Sphere& s = static_cast<Sphere&>(item);” “the ray hit the sphere's AABB, now we do a ray-sphere intersection test to find out if the ray hit the sphere” Centered on a bounding box is obvious choice for one of ordinary skill in the art. “A query against a PxSpatialIndex structure will result in a callback for each AABB hit by the query, allowing filtering or precise intersection as desired.” “Sphere& s = static_cast<Sphere&>(item)” “the ray hit the sphere's AABB, now we do a ray-sphere intersection test to find out if the ray hit the sphere” AABB is axis-aligned bounding box and would be the object matches a search space. Hu, ¶0005, “objects (shapes, lines and points) are grouped using minimum bounding rectangles (MBR).”” The index is stored as a set of node entries, with each entry storing coordinates of its associated MBR as well as an identifier that links the MBR to at least one child node.” Hu, ¶0034-0036, Fig. 4C, ¶0036, “FIG. 4C illustrates a ray-casting type method of determining if the data point C is contained within the query window B. A horizontal line segment D (or an MBR D) is described between the data point C and a query window index boundary point lying on an outer boundary of the query window index structure. A determination is made as to how many times the line segment intersects a polygon edge. According to the even-odd rule using in ray-casting for determining whether a point lies within or outside a polygon, if the number of intersections is odd, the point C is inside the query window B and the spatial data index MBR A lies within the query window B. If the number of intersections is even, the point C is outside the query window B and the spatial data index MBR A lies outside the query window B.”. Chia, ¶0008, “a converter for converting input into a spatial query to solve, wherein the parser isolates translational constraints and rotational constraints from the spatial query;” ¶0022, “Researchers developing autonomous vehicle sensors and algorithms, who are using a synthetics service for experiment generation, may need to place obstacles or create other tests for the systems being developed.).
As to claim 13, claim 12 is incorporated and the combination of Nvidia, Hu, Majercik and Chi teaches data points within the search region are determined based on a number of intersections counted for each of the one or more voxels (Hu, ¶0034-0036, Fig. 4C, ¶0036, “FIG. 4C illustrates a ray-casting type method of determining if the data point C is contained within the query window B. A horizontal line segment D (or an MBR D) is described between the data point C and a query window index boundary point lying on an outer boundary of the query window index structure. A determination is made as to how many times the line segment intersects a polygon edge. According to the even-odd rule using in ray-casting for determining whether a point lies within or outside a polygon, if the number of intersections is odd, the point C is inside the query window B and the spatial data index MBR A lies within the query window B. If the number of intersections is even, the point C is outside the query window B and the spatial data index MBR A lies outside the query window B.” It is obvious for one of ordinary skill in the art to understand the even-odd rule is same as the exit-entry rule of the claim. In Fig. 4C, when the number of intersections is odd, there is more exit intersections than entry intersections.).

As to claim 14, claim 13 is incorporated and the combination of Nvidia, Hu, Majercik and Chi teaches an individual data point of the set of data points is determined to be in the search region based at least in part on detection of an exit of a ray of the one or more rays from a voxel associated with the individual data point. (Hu, ¶0034-0036, Fig. 4C, ¶0036, “FIG. 4C illustrates a ray-casting type method of determining if the data point C is contained within the query window B. A horizontal line segment D (or an MBR D) is described between the data point C and a query window index boundary point lying on an outer boundary of the query window index structure. A determination is made as to how many times the line segment intersects a polygon edge. According to the even-odd rule using in ray-casting for determining whether a point lies within or outside a polygon, if the number of intersections is odd, the point C is inside the query window B and the spatial data index MBR A lies within the query window B. If the number of intersections is even, the point C is outside the query window B and the spatial data index MBR A lies outside the query window B.” It is obvious for one of ordinary skill in the art to understand the even-odd rule is same as the exit-entry rule of the claim. In Fig. 4C, when the number of intersections is odd, there is more exit intersections than entry intersections. See Majercik for voxel.).

As to claim 15, claim 11 is incorporated and the combination of Nvidia, Hu, Majercik and Chi teaches the one or more rays is projected to a distance limited by an extent of the search region (Nvidia, “if the raycast hit and it's closer than what we had before, shrink the maximum length of the raycast”)

As to claim 16, claim 12 is incorporated and the combination of Nvidia, Hu, Majercik and Chi teaches the search region is centered on the location of the autonomous vehicle (Nvidia, “query volumes in space or trace rays or moving objects through space to determine what might be there.” “PxSpatialIndex is a BVH data structure that allows spatial queries to be performed without the need to instantiate a PxScene. It supports insertion, removal and updating of any objects defining a bounding box, and raycasts, sweeps, and overlap queries against those bounds.” “A query against a PxSpatialIndex structure will result in a callback for each AABB hit by the query, allowing filtering or precise intersection as desired. The methods in the PxGeometryQuery class can be used to perform these intersection tests. Results will typically be in approximately sorted order, and when looking for the closest object in a raycast or sweep query against PxSpatialIndex, a useful optimization is to clip the length of the query inside the callback.” Hu, ¶0005, “In an R-tree, objects (shapes, lines and points) are grouped using minimum bounding rectangles (MBR). Objects are added to an MBR within the index that will lead to the smallest increase in its size. A hierarchy of MBRs is constructed in which child MBRs descend from a parent MBR that contains them. The index is stored as a set of node entries, with each entry storing coordinates of its associated MBR as well as an identifier that links the MBR to at least one child node.” ¶0024-0026, MBRs are rectangles. Chia, ¶0008, “a converter for converting input into a spatial query to solve, wherein the parser isolates translational constraints and rotational constraints from the spatial query;” ¶0022, “Researchers developing autonomous vehicle sensors and algorithms, who are using a synthetics service for experiment generation, may need to place obstacles or create other tests for the systems being developed. For example, in a virtual experiment in which an autonomous vehicle is to be driven through a synthetic city environment to test sensor configurations and algorithms, large numbers of object poses must be specified. Poses include 3D location and 3D orientation (rotations), giving six degrees (6D) of freedom.”).

As to claim 17, claim 12 is incorporated and the combination of Nvidia, Hu, Majercik and Chi teaches the search region is point-symmetric; and the location of the autonomous vehicle is a point of symmetry for the search region (Nvidia, “query volumes in space or trace rays or moving objects through space to determine what might be there.” “PxSpatialIndex is a BVH data structure that allows spatial queries to be performed without the need to instantiate a PxScene. It supports insertion, removal and updating of any objects defining a bounding box, and raycasts, sweeps, and overlap queries against those bounds.” “A query against a PxSpatialIndex structure will result in a callback for each AABB hit by the query, allowing filtering or precise intersection as desired. The methods in the PxGeometryQuery class can be used to perform these intersection tests. Results will typically be in approximately sorted order, and when looking for the closest object in a raycast or sweep query against PxSpatialIndex, a useful optimization is to clip the length of the query inside the callback.” Hu, ¶0005, “In an R-tree, objects (shapes, lines and points) are grouped using minimum bounding rectangles (MBR). Objects are added to an MBR within the index that will lead to the smallest increase in its size. A hierarchy of MBRs is constructed in which child MBRs descend from a parent MBR that contains them. The index is stored as a set of node entries, with each entry storing coordinates of its associated MBR as well as an identifier that links the MBR to at least one child node.” ¶0024-0026, MBRs are rectangles. Both AABB and MBR are is point-symmetric. Chia, ¶0008, “a converter for converting input into a spatial query to solve, wherein the parser isolates translational constraints and rotational constraints from the spatial query;” ¶0022, “Researchers developing autonomous vehicle sensors and algorithms, who are using a synthetics service for experiment generation, may need to place obstacles or create other tests for the systems being developed. For example, in a virtual experiment in which an autonomous vehicle is to be driven through a synthetic city environment to test sensor configurations and algorithms, large numbers of object poses must be specified. Poses include 3D location and 3D orientation (rotations), giving six degrees (6D) of freedom.”).

As to claim 27, claim 20 is incorporated and the combination of Nvidia, Hu, Majercik and Chi teaches each spatial data point in the set of spatial data points is a second point of interest in a navigation database; and the search area is defined by a distance from a vehicle (Chia, ¶0022, “A synthetic 3D environment service may be used for generating synthetic data, perhaps to efficiently train AI algorithms in navigation, localization, and/or object detection and recognition. For example, computer vision researchers may need to place calibration targets on the walls of 3D buildings, or a game designer may need to place objects within the game's virtual world. Researchers developing autonomous vehicle sensors and algorithms, who are using a synthetics service for experiment generation, may need to place obstacles or create other tests for the systems being developed. For example, in a virtual experiment in which an autonomous vehicle is to be driven through a synthetic city environment to test sensor configurations and algorithms, large numbers of object poses must be specified. Poses include 3D location and 3D orientation (rotations), giving six degrees (6D) of freedom.”)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/
Primary Examiner, Art Unit 2613